Exhibit 10.3

Execution Copy

TAX SHARING AGREEMENT

BETWEEN

NAVIENT CORPORATION

AND

NEW BLC CORPORATION

DATED AS OF APRIL 29, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I Definition of Terms

     1   

Article II Allocation of Tax Liabilities and Tax Benefits

     10   

Section 2.1

 

Liability for and Payment of Taxes

     10   

(a)

 

Navient Liabilities and Payments

     10   

(b)

 

SLM BankCo Liabilities and Payments

     11   

Section 2.2

 

Special Rules for Certain Tax Items

     11   

(a)

 

Spin-Off Taxes and Spin-Off Tax Items

     11   

(b)

 

Bank Loan Sales

     11   

(c)

 

Section 108(i) Income

     11   

Article III Preparation and Filing of Tax Returns

     12   

Section 3.1

 

Joint Returns

     12   

(a)

 

Preparation and Filing

     12   

(b)

 

Draft Joint Returns

     12   

(c)

 

Provision of Information

     13   

(d)

 

Information with Respect to Estimated Payments and Extension Payments

     13   

(e)

 

Provision of Assistance with Respect to Joint Returns

     13   

(f)

 

Engagement Letter for Certain 2014 Tax Returns

     14   

(g)

 

Allocation of Third-Party Preparer Expenses

     14   

Section 3.2

 

Separate Returns

     14   

(a)

 

Separate Returns to be Prepared by SLM BankCo

     14   

(b)

 

Separate Returns to be Prepared by Navient

     14   

(c)

 

Provision of Information and Assistance

     15   

Section 3.3

 

Additional Rules Relating to the Preparation of Tax Returns

     15   

(a)

 

General Rule

     15   

(b)

 

Navient Separate Returns

     16   

(c)

 

SLM BankCo Separate Returns

     16   

(d)

 

Election to File Consolidated, Combined or Unitary Tax Returns

     16   

(e)

 

Standard of Performance

     16   

Section 3.4

 

Reliance on Exchanged Information

     16   

Section 3.5

 

Allocation of Tax Items

     16   

Article IV Tax Payments

     17   

Section 4.1

 

Payment of Taxes to Tax Authority

     17   

Section 4.2

 

Indemnification Payments

     17   

(a)

 

Tax Payments

     17   

(b)

 

Credit for Prior Tax Payments

     18   

Section 4.3

 

Initial Determinations and Subsequent Adjustments

     19   

Section 4.4

 

Interest on Late Payments

     19   

Section 4.5

 

Payments by or to Other Group Members

     19   

Section 4.6

 

Procedural Matters

     19   

Section 4.7

 

Tax Consequences of Payments; Tax Gross-Up

     20   

 

i



--------------------------------------------------------------------------------

Article V Assistance and Cooperation

     20   

Section 5.1

 

Cooperation

     20   

Section 5.2

 

Supplemental Rulings and Supplemental Tax Opinions

     20   

Article VI Tax Records

     21   

Section 6.1

 

Retention of Tax Records

     21   

Section 6.2

 

Access to Tax Records

     21   

Section 6.3

 

Confidentiality

     21   

Article VII Tax Contests

     22   

Section 7.1

 

Notices

     22   

Section 7.2

 

Control of Tax Contests

     22   

(a)

 

General Rule

     22   

(b)

 

Participation and Settlement Rights

     22   

Section 7.3

 

Cooperation

     23   

Article VIII Restriction on Certain Actions of SLM BankCo and Navient

     24   

Section 8.1

 

General Restrictions

     24   

Section 8.2

 

Certain Navient Actions Following the Effective Time

     24   

Section 8.3

 

Certain SLM BankCo Actions Following the Effective Time

     25   

Article IX General Provisions

     25   

Section 9.1

 

Counterparts; Corporate Power

     25   

Section 9.2

 

Governing Law

     26   

Section 9.3

 

Assignability

     26   

Section 9.4

 

Third-Party Beneficiaries

     26   

Section 9.5

 

Notices

     27   

Section 9.6

 

Severability

     27   

Section 9.7

 

Force Majeure

     27   

Section 9.8

 

Expenses

     27   

Section 9.9

 

Headings

     27   

Section 9.10

 

Termination

     27   

Section 9.11

 

Waivers of Default

     27   

Section 9.12

 

Amendments

     28   

Section 9.13

 

Interpretation

     28   

Section 9.14

 

Limitation of Liability

     28   

Section 9.15

 

Performance

     28   

Section 9.16

 

Predecessors or Successors

     28   

Section 9.17

 

Effective Time

     28   

Section 9.18

 

Change in Law

     29   

Section 9.19

 

Disputes

     29   

 

ii



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT, dated as of April 29, 2014 (this “Agreement”), is by
and between Navient Corporation, a Delaware corporation (“Navient”) and New BLC
Corporation, a Delaware corporation (“SLM BankCo”). Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement have the meanings
set forth in the Separation and Distribution Agreement, dated as of April 28,
2014, by and among SLM Corporation, a Delaware corporation (“SLM”), SLM BankCo
and Navient (as amended, modified or supplemented from time to time in
accordance with its terms, the “Separation Agreement”).

RECITALS

WHEREAS, the Existing SLM Board has determined that it is in the best interests
of Existing SLM and its shareholders to separate into two separate
publicly-traded companies;

WHEREAS, in furtherance of the foregoing, the Existing SLM Board has determined
that it is appropriate and desirable to undergo the Separation and Distribution;

WHEREAS, SLM, SLM BankCo and Navient have entered into the Separation Agreement;
and

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of Taxes and Tax Benefits arising prior to, as a result of, and
subsequent to the External Spin-Off, and provide for and agree upon other
matters relating to Taxes.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

Article I

Definition of Terms

For purposes of this Agreement (including the recitals hereof), the following
terms have the following meanings:

“2013 Engagement Letter” means the engagement letter between KPMG LLP and SLM
(to be assigned by SLM to SLM BankCo in connection with the External Spin-Off),
executed on March 12, 2014, pursuant to which SLM engages KPMG LLP to assist in
preparing certain U.S. federal, state and local income, franchise and similar
Tax Returns for taxable periods ending during 2013.

“2014 Accountant” has the meaning set forth in Section 3.1(f).

“2014 Engagement Letter” has the meaning set forth in Section 3.1(f).

“Affiliate” has the meaning set forth in the Separation Agreement.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereof.

“Ancillary Agreements” has the meaning set forth in the Separation Agreement.

“Applicable Date” has the meaning set forth in Section 4.2(a).

“Bank Loan Sales” means any sales or transfers on or prior to the Spin-Off Date
of student loans by Sallie Mae Bank to (or treated as being made to, for U.S.
federal income tax purposes) a Person that is a member of the Navient Group as
of the Spin-Off Date (or any predecessor of such entity).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banking institutions in Delaware are authorized or obligated by law
or executive order to be closed.

“Change of Control” has the meaning set forth in the Separation Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor law.

“Consolidated Return” means (i) any Joint Return and (ii) any other Tax Return
that reflects Consolidated Taxes.

“Consolidated Tax” means (i) any Tax, for any Tax Year, which is based on or
determined by reference to Tax Items, operations, activities or assets of both
the Navient Operations and the SLM BankCo Operations, and (ii) any Spin-Off
Taxes.

“Consumer Banking Business” has the meaning set forth in the Ruling Request.

“Controlling Party” means, with respect to a Tax Contest, the party that
controls such Tax Contest (or whose Group member controls such Tax Contest)
pursuant to Section 7.2(a).

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

“Dispute” has the meaning set forth in the Separation Agreement.

“Due Date” has the meaning set forth in Section 4.4.

“Education Loan Management Business” has the meaning set forth in the Ruling
Request.

“Effective Time” means the time at which the External Spin-Off is effective on
the Spin-Off Date.

“External Contribution” has the meaning set forth in the Ruling Request.

 

2



--------------------------------------------------------------------------------

“External Spin-Off” has the meaning set forth in the Ruling Request.

“Governmental Entity” means any national, supranational, federal, state,
provincial, local or similar government; any instrumentality or subdivision
thereof; any court, administrative agency, department, board, bureau or
commission thereof or other governmental authority or instrumentality; or any
quasi-governmental or private body authorized to exercise any tax, governmental
or quasi-governmental authority.

“Group” means the SLM BankCo Group or the Navient Group, as the context
requires.

“Information” has the meaning set forth in the Separation Agreement.

“Internal Contribution” has the meaning set forth in the Ruling Request.

“Internal Controlled” has the meaning set forth in the Ruling Request.

“Internal Controlled Business” means the “Bank Private Education Loan Servicing
Business” as defined in the Ruling Request.

“Internal Distributing” has the meaning set forth in the Ruling Request.

“Internal Distributing Business” means the “Loan Servicing Business” as defined
in the Ruling Request.

“Internal Spin-Off” has the meaning set forth in the Ruling Request.

“IRS” means the Internal Revenue Service.

“Joint Return” means any Tax Return, for any Tax Year, that includes Tax Items,
operations, activities or assets of both the SLM BankCo Operations and the
Navient Operations, determined without regard to Tax Items carried forward to
such Tax Year.

“Law” means any national, supranational, federal, state, provincial, local or
similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Entity.

“Navient” has the meaning set forth in the preamble hereof.

“Navient Business” means the “Pre-Separation Education Loan Management Business”
as defined in the Separation Agreement.

“Navient Group” has the meaning set forth in the Separation Agreement.

“Navient Joint Return” has the meaning set forth in Section 3.1(a).

 

3



--------------------------------------------------------------------------------

“Navient Net Obligation” with respect to any Consolidated Tax for any Tax Year
(or portion thereof) as of any date, means the amount equal to (i) the Navient
Tax Amount for such Consolidated Tax for such Tax Year (or portion thereof),
plus (ii) the gross amount (without duplication of any amounts) remitted
pursuant to this Agreement (or deemed to be remitted pursuant to Section 4.2(b)
of this Agreement) to Navient by SLM BankCo on or prior to such date, or
refunded to the Navient Group by the applicable Tax Authority after the
Effective Time but on or prior to such date or refunded to the SLM group at or
prior to the Effective Time (and not treated as refunded to the SLM BankCo Group
under the Separate Return Method applied as of the Effective Time), for such
Consolidated Tax for such Tax Year (or portion thereof), minus (iii) the gross
amount (without duplication of any amounts) remitted pursuant to this Agreement
(or deemed to be remitted pursuant to Section 4.2(b) of this Agreement) by
Navient to SLM BankCo or the applicable Tax Authority for such Consolidated Tax
for such Tax Year (or portion thereof) on or prior to such date.

“Navient Operations” means (i) with respect to any Tax Year (or portion thereof)
that ends on or before the Spin-Off Date, the assets (other than any SLM BankCo
Assets), business, operations and activities of the Navient Business, and
(ii) with respect to any Tax Year (or portion thereof) that begins after the
Spin-Off Date, the assets, business, operations and activities of the Navient
Group.

“Navient Separate Return” has the meaning set forth in Section 3.2(b).

“Navient Separate Tax” means any Tax (other than any Spin-Off Tax), for any Tax
Year, which (i) is based solely on or determined solely by reference to Tax
Items, operations, activities or assets of the Navient Operations, and (ii) is
not based on or determined by reference to any Tax Items, operations, activities
or assets of the SLM BankCo Operations.

“Navient Tax Amount” with respect to any Consolidated Tax (whether or not the
actual amount of such Tax is positive) for any Tax Year (or portion thereof),
means the amount equal to (i) the actual amount of such Consolidated Tax for
such Tax Year (or portion thereof) minus (ii) the SLM BankCo Tax Amount for such
Tax Year (or portion thereof). For the avoidance of doubt, the Navient Tax
Amount may be a negative number.

“Navient Tax Obligation” with respect to any Consolidated Tax (whether or not
the actual amount of such Tax is positive) for any Tax Year (or portion
thereof), means the greater of (i) zero and (ii) the Navient Tax Amount for such
Tax for such Tax Year (or portion thereof).

“NOL” means net operating loss.

“Non-Controlling Party” means, with respect to a Tax Contest, the party that is
not the Controlling Party with respect to such Tax Contest.

“Non-Preparer” means, with respect to a Tax Return, the party that is not
responsible for the preparation of such Tax Return under Section 3.1 or Section
3.2.

“Non-Preparer Item” has the meaning set forth in Section 7.2(b).

 

4



--------------------------------------------------------------------------------

“Payment Date” means (i) with respect to any U.S. federal income tax return, the
due date for any required installment of estimated taxes determined under Code
Section 6655, the due date (determined without regard to extensions) for filing
the return determined under Code Section 6072, and the date the return is filed,
and (ii) with respect to any other Tax Return, the corresponding dates
determined under applicable Tax Law.

“Permitted Supplemental Ruling” means, with respect to a specified action, a
Supplemental Ruling to the effect that such action will not preclude (i) the
Reorganization from qualifying as a reorganization within the meaning of
Section 368(a)(1)(F) of the Code, (ii) the Internal Contribution and the
Internal Spin-Off from qualifying as tax-free transactions described under
Sections 368(a)(1)(D) and 355 of the Code and (iii) the External Contribution
and the External Spin-Off from qualifying as tax-free transactions described
under Sections 368(a)(1)(D) and 355 of the Code (except, in the case of holders
of SLM stock, with respect to cash received in lieu of fractional shares).

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

“Preparer” means, with respect to a Tax Return, the party that is responsible
for the preparation of such Tax Return pursuant to Section 3.1 or Section 3.2.

“Prime Rate” has the meaning set forth in the Separation Agreement.

“Reorganization” has the meaning set forth in the Ruling Request.

“Requesting Party” has the meaning set forth in Section 5.2.

“Return Signer” has the meaning set forth in Section 3.1(a).

“Ruling” means the private letter ruling (if any) in connection with the
Separation and Distribution issued by the IRS in response to the Ruling Request.

“Ruling Request” means (1) the request for ruling, dated August 21, 2013, filed
on behalf of SLM with the IRS in connection with the Separation and
Distribution, (2) the supplements to ruling request, dated November 27,
2013, March 25, 2014, and March 27, 2014, filed on behalf of SLM with the IRS in
connection with the Separation and Distribution, (3) the document titled
“Description of GLBA Issues and the Bank Regulatory Concept of Control,” dated
March 17, 2014, and the accompanying exhibits, filed on behalf of SLM with the
IRS in connection with the Separation and Distribution and (4) any other
correspondence or supplemental materials submitted to the IRS in connection with
the request to obtain a private letter ruling pursuant to the foregoing
submissions.

“Sallie Mae Bank” means Sallie Mae Bank, a Utah industrial bank and insured
depository institution.

“Section 108(i) Income” means any income that both (i) arose in connection with
the reacquisition after December 31, 2008, and before January 1, 2011, of a debt
instrument or a swap unwind related to such a reacquisition, and (ii) was
deferred by the SLM consolidated group or any member thereof under
Section 108(i) of the Code.

 

5



--------------------------------------------------------------------------------

“Section 108(i) Installment Date” for the first, second, third or fourth quarter
of a calendar year, means the due date by which SLM BankCo’s first, second,
third or fourth installment, respectively, of estimated U.S. federal income
taxes for such year is required to be paid; provided that if SLM BankCo is not a
calendar-year taxpayer or is not required to pay estimated U.S. federal income
taxes for any year, the Section 108(i) Installment Dates shall be determined as
though SLM BankCo were a calendar-year taxpayer required to make estimated U.S.
federal income tax payments for such year. For the avoidance of doubt, as of the
date of this Agreement, the Section 108(i) Installment Date (i) for the first
quarter of a calendar year is generally April 15 of such year, (ii) for the
second quarter of a calendar year is generally June 15 of such year, (iii) for
the third quarter of a calendar year is generally September 15 of such year, and
(iv) for the fourth quarter of a calendar year is generally December 15 of such
year, except in each case to the extent the applicable date falls on a Saturday,
Sunday or legal holiday, in which case the Section 108(i) Installment Date is
generally the next business day after such date.

“Section 108(i) Quarterly Amount” for any calendar quarter from and including
second quarter 2014 through and including fourth quarter 2018, means the amount
equal to the sum of (i) the Section 108(i) Quarterly Federal Amount for such
quarter and (ii) one hundred thirty thousand five hundred dollars ($130,500).

“Section 108(i) Quarterly Federal Amount” for any calendar quarter from and
including second quarter 2014 through and including fourth quarter 2018, means
the amount equal to (i) fourteen million seven hundred seventy-seven thousand
seven hundred dollars ($14,777,700), multiplied by (ii) the Section 108(i) Tax
Factor for such quarter.

“Section 108(i) Tax Factor” for any calendar quarter means one (1); provided
that, if the highest statutory marginal U.S. federal income tax rate applicable
to ordinary income of a U.S. corporation is changed under applicable Law to a
new rate after the date of this Agreement, and such new rate is applicable for
the calendar year that includes such quarter, the Section 108(i) Tax Factor for
such quarter shall be equal to (i) the highest statutory marginal U.S. federal
income tax rate applicable to ordinary income of a U.S. corporation for the
calendar year that includes such quarter (expressed as a percentage) divided by
(ii) thirty-five percent (35%). For the avoidance of doubt, as of the date of
this Agreement, the highest statutory marginal U.S. federal income tax rate
applicable to ordinary income of a U.S. corporation (within the meaning of this
definition) is thirty-five percent (35%).

“Separate Return” means any Tax Return that is not a Joint Return.

“Separate Return Method” means the principles and methodology used to calculate
net taxes payable/receivable by the SLM BankCo Group for purposes of the audited
carve-out financial statements of SLM BankCo and its subsidiaries for 2011
through 2014, as adjusted pursuant to Section 2.2 and the indemnification
provisions of Article III. For purposes of applying the Separate Return Method
under this Agreement, the Section 108(i) Quarterly Amounts shall not be treated
as tax receivables or otherwise taken into account.

 

6



--------------------------------------------------------------------------------

“Separation Agreement” has the meaning set forth in the preamble hereof.

“Separation Effective Time” means the “Effective Time” as defined in the
Separation Agreement.

“SLM” has the meaning set forth in the preamble hereof.

“SLM BankCo” has the meaning set forth in the preamble hereof.

“SLM BankCo Business” means the “Pre-Separation Consumer Banking Business” as
defined in the Separation Agreement.

“SLM BankCo Group” has the meaning set forth in the Separation Agreement.

“SLM Bankco Joint Return” has the meaning set forth in Section 3.1(a).

“SLM BankCo Net Obligation” with respect to any Consolidated Tax for any Tax
Year (or portion thereof) as of any date, means the amount equal to (i) the SLM
BankCo Tax Amount for such Consolidated Tax for such Tax Year (or portion
thereof), plus (ii) the gross amount (without duplication of any amounts)
remitted pursuant to this Agreement (or deemed to be remitted pursuant to
Section 4.2(b) of this Agreement) to SLM BankCo by Navient on or prior to such
date, or refunded to the SLM BankCo Group by the applicable Tax Authority after
the Effective Time but on or prior to such date or treated as refunded to the
SLM BankCo Group under the Separate Return Method applied as of the Effective
Time, for such Consolidated Tax for such Tax Year (or portion thereof), minus
(iii) the gross amount (without duplication of any amounts) remitted pursuant to
this Agreement (or deemed to be remitted pursuant to Section 4.2(b) of this
Agreement) by SLM BankCo to Navient or the applicable Tax Authority for such
Consolidated Tax for such Tax Year (or portion thereof) on or prior to such
date.

“SLM BankCo Operations” means (i) with respect to any Tax Year (or portion
thereof) that ends on or before the Spin-Off Date, the assets (other than any
Navient Assets), business, operations and activities of the SLM BankCo Business,
and (ii) with respect to any Tax Year (or portion thereof) that begins after the
Spin-Off Date, the assets, business, operations and activities of the SLM BankCo
Group.

“SLM BankCo Separate Return” has the meaning set forth in Section 3.2(a).

“SLM BankCo Separate Tax” means any Tax (other than any Spin-Off Tax), for any
Tax Year, which (i) is based solely on or determined solely by reference to Tax
Items, operations, activities or assets of the SLM BankCo Operations, and
(ii) is not based on or determined by reference to any Tax Items, operations,
activities or assets of the Navient Operations.

“SLM BankCo Tax Amount” with respect to any Consolidated Tax (whether or not the
actual amount of such Tax is positive) for any Tax Year (or portion thereof),
means the amount of the net taxes payable/receivable of the SLM BankCo Group
with respect to such Tax and Tax Year (or portion thereof) determined under the
Separate Return Method (not taking into account any payments actually made or
deemed to be made by the SLM group, Navient Group or

 

7



--------------------------------------------------------------------------------

SLM BankCo Group with respect to such Tax). For the avoidance of doubt, the
amount of the SLM BankCo Tax Amount with respect to a Consolidated Tax for a Tax
Year may be negative if, for example, Tax Benefits allocable to SLM BankCo are
used to reduce the amount of such Consolidated Tax for such Tax Year.

“SLM BankCo Tax Obligation” with respect to any Consolidated Tax (whether or not
the actual amount of such Tax is positive) for any Tax Year (or portion
thereof), means the greater of (i) zero and (ii) the SLM BankCo Tax Amount for
such Tax for such Tax Year (or portion thereof).

“Spin-Off Date” means the date on which the External Spin-Off occurs.

“Spin-Off Tax Payment” means any payment (or portion thereof) required to be
made by one party to the other party under this Agreement (including any
indirect payment made under this Agreement by means of the first party
satisfying a Tax liability imposed by applicable Tax Law on such other party
without reimbursement by such other party) to the extent such payment arises as
a result of an allocation of Spin-Off Taxes or Spin-Off Tax Items pursuant to
Section 2.2(a)(i) or Section 2.2(a)(ii); provided that any additional amounts
payable pursuant to Section 4.7 shall not be treated as Spin-Off Tax Payments.

“Spin-Off Taxes” means any Taxes of the SLM group, SLM BankCo Group or Navient
Group or any of their respective members resulting from the Reorganization,
Internal Contribution, External Contribution, Internal Spin-Off or External
Spin-Off, or the contribution of all of the outstanding capital stock of Private
ServiceCo to Sallie Mae Bank (pursuant to Section 2.1(q) of the Separation
Agreement), excluding any Taxes resulting from any Bank Loan Sale.

“Spin-Off Tax Items” means any Tax Items of the SLM group, SLM BankCo Group or
Navient Group or any of their respective members resulting from the
Reorganization, Internal Contribution, External Contribution, Internal Spin-Off
or External Spin-Off, or the contribution of all of the outstanding capital
stock of Private ServiceCo to Sallie Mae Bank (pursuant to Section 2.1(q) of the
Separation Agreement), excluding any gain, income or other Tax Item from any
Bank Loan Sale.

“Subsidiary” has the meaning set forth in the Separation Agreement.

“Supplemental IRS Submissions” means any request for a Supplemental Ruling and
each supplemental submission and other correspondence and supplemental materials
submitted to the IRS in connection with obtaining any Supplemental Ruling.

“Supplemental Ruling” means any private letter ruling obtained by SLM, SLM
BankCo or Navient from the IRS which supplements or otherwise modifies the
Ruling.

“Supplemental Tax Opinion” means, with respect to a specified action, an opinion
(other than the Tax Opinion) from Tax Counsel to the effect that such action
will not preclude (i) the Reorganization from qualifying as a reorganization
within the meaning of Section 368(a)(1)(F) of the Code, (ii) the Internal
Contribution and the Internal Spin-Off from qualifying as tax-free transactions
described under Sections 368(a)(1)(D) and 355 of the Code and (iii) the

 

8



--------------------------------------------------------------------------------

External Contribution and the External Spin-Off from qualifying as tax-free
transactions described under Sections 368(a)(1)(D) and 355 of the Code (except,
in the case of holders of SLM stock, with respect to cash received in lieu of
fractional shares). No opinion relied upon by Navient or SLM BankCo to satisfy
the requirements of Section 8.2 or Section 8.3, respectively, shall be
considered a “Supplemental Tax Opinion” unless such opinion is, in addition to
the requirements above, reasonably satisfactory to SLM BankCo (in the case of an
opinion provided under Section 8.2) or Navient (in the case of an opinion
provided under Section 8.3), which opinion may rely upon a Supplemental Ruling
and may rely upon, and may assume the accuracy of, any representations given in
any Supplemental IRS Submission and any customary representations contained in
an officer’s certificate delivered by an officer of SLM BankCo or Navient to Tax
Counsel.

“Tax Event” has the meaning set forth in Section 4.2(a).

“Tax” or “Taxes” means all forms of taxation imposed by a Governmental Entity,
whenever created or imposed, and whether of the United States or elsewhere, and
whether imposed by a local, municipal, state, national, federal, or other body,
and without limiting the generality of the foregoing, shall include income,
sales, use, ad valorem, gross receipts, value added, franchise, transfer,
recording, withholding, payroll, employment, excise, occupation, premium, and
property taxes, together with any related interest, penalties, additions to tax
or additional amounts imposed (in any case) by any Governmental Entity.

“Tax Authority” means, with respect to any Tax, the Governmental Entity or
political subdivision, agency, commission or authority thereof that imposes such
Tax or that is charged with the assessment, determination or collection of such
Tax.

“Tax Benefit” means a Tax Item that generally decreases taxable income or Taxes
payable of a taxpayer, including a credit, deductible loss or other deduction.

“Tax Contest” means an audit, review or examination by a Governmental Entity or
Tax Authority, or any other administrative or judicial proceeding, with the
purpose or effect of examining, determining or redetermining Taxes (including
any administrative or judicial review of any claim for Tax refund).

“Tax Counsel” means (i) with respect to the Tax Opinion, Baker Botts L.L.P., and
(ii) with respect to a Supplemental Tax Opinion obtained by SLM BankCo or
Navient, a nationally recognized law firm or accounting firm designated by the
party that obtains such opinion.

“Tax Item” means any item of income, gain, loss, deduction, credit or other
attribute that may have the effect of increasing or decreasing taxable income or
Taxes payable.

“Tax Law” means the Law, including any controlling judicial or administrative
interpretations of such Law, relating to any Tax.

“Tax Materials” means (i) the Ruling, (ii) the Ruling Request and any other
submission to the IRS in connection with the Ruling, (iii) the representation
letter delivered to Tax Counsel in connection with the delivery of the Tax
Opinion, (iv) any other materials delivered or deliverable by SLM, SLM BankCo,
Navient or others in connection with the

 

9



--------------------------------------------------------------------------------

rendering by Tax Counsel of the Tax Opinion or the issuance by the IRS of the
Ruling (or the request therefor), and (v) with respect to a party that requests
or receives a Supplemental Ruling, or delivers a representation letter or other
materials in connection with a Supplemental Ruling or Supplemental Tax Opinion,
such Supplemental Ruling, representation letter or other materials, as the case
may be.

“Tax Opinion” means the opinion to be delivered by Tax Counsel on or prior to
the Spin-Off Date relating to the tax treatment of the Reorganization, Internal
Contribution, Internal Spin-Off, External Contribution and External Spin-Off
under Sections 368 and 355 of the Code.

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

“Tax Return” means any return, information return, report, declaration,
election, questionnaire, notice, form, claim for refund or other document filed
or required to be filed with any Governmental Entity or Tax Authority with
respect to Taxes (whether or not a payment is required to be made with respect
to such filing), and any supplement, amendment, appendix, exhibit, schedule or
attachment thereto.

“Tax Year” means with respect to any Tax, the year, or other period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

Article II

Allocation of Tax Liabilities and Tax Benefits

Liability for and Payment of Taxes. Except as otherwise provided in this
Agreement:

Navient Liabilities and Payments. Navient shall be liable for and pay (i) all
Navient Separate Taxes and (ii) the amount of all Navient Tax Obligations with
respect to Consolidated Taxes, in each case either to the applicable Tax
Authority and/or to SLM BankCo in accordance with the mechanics of (and without
duplication of payments under) Article IV, and (iii) the Section 108(i)
Quarterly Amounts as required under Section 2.2(c).

 

10



--------------------------------------------------------------------------------

SLM BankCo Liabilities and Payments. SLM BankCo shall be liable for and pay
(i) all SLM BankCo Separate Taxes and (ii) the amount of all SLM BankCo Tax
Obligations with respect to Consolidated Taxes, in each case either to the
applicable Tax Authority and/or to Navient in accordance with the mechanics of
(and without duplication of payments under) Article IV.

Special Rules for Certain Tax Items.

(a) Spin-Off Taxes and Spin-Off Tax Items.

(i) Responsibility of SLM BankCo. To the extent that the imposition of any
Spin-Off Taxes (other than as a result of the recognition of any Spin-Off Tax
Items) or the recognition of any Spin-Off Tax Items is directly attributable to
SLM BankCo’s breach of any covenant or negative covenant in Article VIII, such
Spin-Off Taxes or Spin-Off Tax Items, as the case may be, shall be treated as
Taxes or Tax Items of, and allocated to, the SLM BankCo Group for purposes of
applying the Separate Return Method.

(ii) Responsibility of Navient. To the extent that the imposition of any
Spin-Off Taxes (other than as a result of the recognition of any Spin-Off Tax
Items) or the recognition of any Spin-Off Tax Items is directly attributable to
Navient’s breach of any covenant or negative covenant in Article VIII, such
Spin-Off Taxes or Spin-Off Tax Items, as the case may be, shall be treated as
Taxes or Tax Items of, and allocated to, the Navient Group (and not the SLM
BankCo Group) for purposes of applying the Separate Return Method.

(iii) Joint Responsibility. To the extent any Spin-Off Tax (that is not
attributable to a Spin-Off Tax Item) or any Spin-Off Tax Item is not allocated
under Section 2.2(a)(i) or Section 2.2(a)(ii), (x) fifty percent (50%) of such
Spin-Off Tax or Spin-Off Tax Item, as the case may be, shall be treated as a Tax
or Tax Item of, and allocated to, the SLM BankCo Group for purposes of applying
the Separate Return Method, and (y) fifty percent (50%) of such Spin-Off Tax or
Spin-Off Tax Item, as the case may be, shall be treated as a Tax or Tax Item of,
and allocated to, the Navient Group (and not the SLM BankCo Group) for purposes
of applying the Separate Return Method.

Bank Loan Sales. Notwithstanding anything to the contrary in this Agreement, for
all purposes of this Agreement (including, without limitation, for purposes of
applying the Separate Return Method and determining whether a Tax Return is a
Joint Return), any Tax Items resulting from a Bank Loan Sale shall be treated as
Tax Items of, and allocated to, SLM BankCo.

Section 108(i) Income. To reimburse SLM BankCo for income Taxes that may be
imposed on the Section 108(i) Income, for each calendar quarter from and
including second quarter 2014 through and including fourth quarter 2018 (i.e., a
total of nineteen quarters), Navient shall pay to SLM BankCo an amount that, net
of any payments for such quarter by SLM BankCo to Navient pursuant to this
Section 2.2(c), is equal to the Section 108(i) Quarterly Amount for such
quarter. Subject to the succeeding sentence, the due date for Navient to pay the
Section 108(i) Quarterly Amount for an applicable quarter to SLM BankCo shall be
the later of (i) three Business Days prior to the Section 108(i) Installment
Date for such quarter and (ii) seven Business Days after SLM BankCo gives notice
to Navient requesting such amount. If the Section 108(i) Quarterly Amount for a
quarter increases or decreases due to a change in

 

11



--------------------------------------------------------------------------------

applicable U.S. federal income tax rates, then (x) in the case of a decrease in
the Section 108(i) Quarterly Amount for such quarter, SLM BankCo shall pay to
Navient the excess (if any) of the net amount previously paid by Navient to SLM
BankCo under this Section 2.2(c) for such quarter over the actual Section 108(i)
Quarterly Amount for such quarter (revised to take into account such change in
tax rates), within seven Business Days of the later of (1) the date that such
change in tax rates is enacted and (2) the date that Navient gives notice to SLM
BankCo requesting such amount, and (y) in the case of an increase in the
Section 108(i) Quarterly Amount for such quarter, the due date for Navient to
pay the amount of such increase to SLM BankCo shall be the later of (1) three
Business Days prior to the Section 108(i) Installment Date for such quarter,
(2) seven Business Days after the date that such change in tax rates is enacted,
and (3) seven Business Days after the date that SLM BankCo gives notice to
Navient requesting the amount of such increase. For the avoidance of doubt, if
the Section 108(i) Tax Factor for all applicable quarters is always one (1), the
aggregate amount required to be paid by Navient pursuant to this Section 2.2(c)
is two hundred eighty-three million two hundred fifty-five thousand eight
hundred dollars ($283,255,800). Notwithstanding anything to the contrary in this
Agreement, for all purposes of this Agreement (including, without limitation,
for purposes of applying the Separate Return Method and determining whether a
Tax Return is a Joint Return), all Section 108(i) Income shall be treated as
income of, and allocated to, SLM BankCo.

Article III

Preparation and Filing of Tax Returns

Section 3.1 Joint Returns.

(a) Preparation and Filing. Navient shall be responsible for preparing (or
causing to be prepared) any Joint Return for a taxable year (or other applicable
taxable period) ending on or before December 31, 2013 (“Navient Joint Returns”).
SLM BankCo shall be responsible for (i) preparing (or causing to be prepared)
any Joint Return for a taxable year (or other applicable taxable period) ending
after December 31, 2013 (an “SLM Bankco Joint Return”), and (ii) calculating the
amount of U.S. federal estimated income taxes that are Consolidated Taxes for
any quarter after the first quarter of 2014. The party responsible for signing
any such Joint Return (or whose Group member is responsible for signing such
Joint Return) under applicable Law (the “Return Signer”) shall sign (or cause to
be signed) such Joint Return and file (or cause to be filed) such Joint Return
with the applicable Tax Authority. For the avoidance of doubt, SLM BankCo shall
be responsible for signing and filing the U.S. federal income tax return for the
SLM consolidated group for the taxable year ending December 31, 2013 and the
U.S. federal income tax return for the SLM/SLM BankCo consolidated group for the
taxable year ending December 31, 2014.

(b) Draft Joint Returns. The Preparer of a Joint Return shall provide the
Non-Preparer of such Joint Return with a substantially final draft of such Joint
Return (other than a Joint Return filed prior to the Spin-Off Date) at least 10
Business Days prior to the due date for such Joint Return (or, if there is no
due date for such Joint Return, as soon as reasonably practical). Such
Non-Preparer shall promptly notify such Preparer of any objections that it may
have to any items or elections set forth in any such draft Joint Return.
Notwithstanding anything to the contrary in Section 3.3(a), (i) Navient and SLM
BankCo shall work together to resolve in

 

12



--------------------------------------------------------------------------------

good faith any such objection and to mutually consent to the filing of such
Joint Return (and no such Joint Return will be filed without such mutual
consent), and (ii) after the filing of any original Joint Return, Navient and
SLM BankCo shall work together, at the request of the other party, to determine
whether to file any amended Joint Return (and no amended Joint Return will be
filed on or after the Spin-Off Date without the consent of both Navient and SLM
BankCo). If the Preparer fails to provide such draft Joint Return within the
time period provided in this Section 3.1(b) or fails to properly file such Joint
Return within two Business Days following the resolution of all such objections,
then notwithstanding any other provision of this Agreement, such Preparer shall
be liable for, and shall indemnify and hold harmless each member of the
Non-Preparer’s Group from and against, any penalties, interest, or other payment
obligation imposed by reason of any resulting delay in filing such return.

(c) Provision of Information. At the request of the Preparer of a Joint Return,
the Non-Preparer of such Joint Return shall provide the Preparer with any
information in its possession (or in the possession of any member of the
Non-Preparer’s Group) reasonably necessary for the Preparer to properly and
timely prepare such Joint Return (including, without limitation, to the extent
required, (i) the amount of taxable income of such Non-Preparer’s Group for the
period ending on the Spin-Off Date based on the closing of the books method, and
(ii) the amount of taxable income recognized by such Non-Preparer’s Group as a
result of the External Spin-Off). Such Non-Preparer shall provide such
information at least thirty days prior to the extended due date of such Joint
Return or, if later, within fifteen Business Days of its receipt of such
request. If such Non-Preparer (or any member of its Group) is in possession of
information and fails to provide such information within the time period
provided in this Section 3.1(c) or in the form reasonably requested by the
Preparer to permit the timely filing of such Joint Return, then notwithstanding
any other provision of this Agreement, such Non-Preparer shall be liable for,
and shall indemnify and hold harmless each member of the Preparer’s Group from
and against, any penalties, interest, or other payment obligation imposed by
reason of any resulting delay in filing such return.

(d) Information with Respect to Estimated Payments and Extension Payments. At
the request of the Preparer of a Joint Return, the Non-Preparer of such Joint
Return shall provide the Preparer with all information in its possession (or in
the possession of any member of its Group) that the Preparer needs to determine
the amount of Taxes due on any Payment Date with respect such Joint Return. Such
Non-Preparer shall provide such information at least thirty days prior to such
Payment Date or, if later, within fifteen Business Days of its receipt of such
request. In the event that such Non-Preparer fails to provide information within
the time period provided in this Section 3.1(d) or in the form reasonably
requested by the Preparer to permit the timely payment of such Taxes, the
indemnification principles of Section 3.1(c) shall apply with respect to any
penalties, interest, or other payments imposed by reason of any resulting delay
in paying such Taxes. The Preparer shall promptly inform the Non-Preparer of its
determination of the amount of Taxes due on any Payment Date with respect to
such Joint Return and the parties shall reasonably cooperate to finalize such
determination.

(e) Provision of Assistance with Respect to Joint Returns. At the request of the
Preparer of a Joint Return, the Non-Preparer of such Joint Return shall take (at
its own cost and expense), and shall cause the members of its Group to take (at
their own cost and expense), any reasonable action (e.g., executing a power of
attorney) that is reasonably necessary in order

 

13



--------------------------------------------------------------------------------

for such Preparer or any other member of the Preparer’s Group to prepare, file,
amend or take any other action with respect to such Joint Return (to the extent
the Preparer’s Group is permitted to do so under this Agreement). In the event
that such Non-Preparer fails to take, or cause to be taken, any such requested
action, the indemnification principles of Section 3.1(c) shall apply with
respect to any penalties, interest, or other payments imposed by reason of a
failure to timely take any such requested action.

(f) Engagement Letter for Certain 2014 Tax Returns. SLM Bankco shall enter into
an engagement letter (the “2014 Engagement Letter”) with a third-party
accounting firm (the “2014 Accountant”) pursuant to which such accounting firm
shall agree to assist in (i) preparing certain U.S. federal, state and local
income, franchise and similar Tax Returns for taxable periods ending during 2014
and (ii) calculating U.S. federal estimated income taxes for the second, third
and fourth quarters of 2014 and the 2014 extension payments. SLM Bankco shall
provide a draft of the 2014 Engagement Letter to Navient before the execution
thereof and Navient shall notify SLM Bankco of any objections that it may have
thereto within 10 Business Days after the receipt thereof. Failure of Navient to
so object shall be deemed to constitute Navient’s written consent to execute
such 2014 Engagement Letter. SLM Bankco and Navient shall work together in good
faith to resolve any such objections, and the 2014 Engagement Letter shall not
be executed without the prior written consent of Navient, such consent not to be
unreasonably withheld or delayed.

(g) Allocation of Third-Party Preparer Expenses. Any fees, costs or expenses
payable to KPMG LLP (or its affiliates) under the 2013 Engagement Letter that
have not been paid prior to the Spin-Off Date shall be allocated between Navient
and SLM BankCo in proportion to the number of entities for which KPMG LLP (or
its affiliates) prepares a pro forma separate company return pursuant to the
2013 Engagement Letter that are in the Navient Group and the SLM BankCo Group,
respectively. Any fees, costs or expenses payable to the 2014 Accountant (or its
affiliates) under the 2014 Engagement Letter shall be allocated between Navient
and SLM BankCo in proportion to the number of entities for which the 2014
Accountant (or its affiliates) prepares a pro forma separate company return
pursuant to the 2014 Engagement Letter that are in the Navient Group and the SLM
BankCo Group, respectively. SLM BankCo shall be responsible for remitting such
fees, costs and expenses to KPMG LLP or the 2014 Accountant, as the case may be.
Navient shall remit to SLM BankCo the portion of any such fees, costs or
expenses that are allocated to Navient pursuant to this Section 3.1(g) by the
date that is the later of (i) five Business Days after the date that SLM BankCo
remits such fees, costs or expenses to KPMG LLP or the 2014 Accountant, as
applicable, and (ii) seven Business Days after SLM BankCo gives Navient notice
requesting such amount.

Section 3.2 Separate Returns.

Separate Returns to be Prepared by SLM BankCo. SLM BankCo shall be responsible
for preparing and filing (or causing to be prepared and filed) any Separate
Return that includes Tax Items, operations, activities or assets of the SLM
BankCo Operations, determined without regard to Tax Items carried forward to
such Tax Year (an “SLM BankCo Separate Return”).

Separate Returns to be Prepared by Navient. Navient shall be responsible for
preparing and filing (or causing to be prepared and filed) any Separate Return
that includes Tax Items, operations, activities or assets of the Navient
Operations, determined without regard to Tax Items carried forward to such Tax
Year (a “Navient Separate Return”).

 

14



--------------------------------------------------------------------------------

(a) Provision of Information and Assistance.

(i) Provision of Information. SLM BankCo shall provide to Navient, and Navient
shall provide to SLM BankCo, any information in its possession (or in the
possession of a member of its Group) requested by the other party that such
party requesting such information reasonably needs to properly and timely file
any Separate Returns pursuant to Section 3.2(a) or (b). Such information shall
be provided within the time prescribed by Section 3.1(c) for the provision of
information for Joint Returns. In the event that SLM BankCo or Navient fails to
provide information within such time period or in the form reasonably requested
by the other party to permit the timely filing of a Separate Return, the
indemnification principles of Section 3.1(c) shall apply with respect to any
penalties, interest, or other payments imposed against any member of the SLM
BankCo Group or the Navient Group by reason of any resulting delay in filing
such return.

(ii) Assistance. At the request of Navient, SLM BankCo shall take (at its own
cost and expense), and shall cause the members of the SLM BankCo Group to take
(at their own cost and expense), any reasonable action (e.g., executing a power
of attorney) that is reasonably necessary in order for Navient or any other
member of the Navient Group to prepare, file, amend or take any other action
with respect to a Navient Separate Return. At the request of SLM BankCo, Navient
shall take (at its own cost and expense), and shall cause the members of the
Navient Group to take (at their own cost and expense), any reasonable action
(e.g., executing a power of attorney) that is reasonably necessary in order for
SLM BankCo or any other member of the SLM BankCo Group to prepare, file, amend
or take any other action with respect to an SLM BankCo Separate Return. In the
event that SLM BankCo or Navient, as the case may be, fails to take, or cause to
be taken, any such requested action, the indemnification principles of Section
3.1(c) shall apply with respect to any penalties, interest, or other payments
imposed against any member of either Group by reason of a failure to timely take
any such requested action.

Section 3.3 Additional Rules Relating to the Preparation of Tax Returns.

General Rule. Except as otherwise provided in this Agreement (including, without
limitation, under Section 3.3(b) and Section 3.3(c)), the party responsible for
filing (or causing to be filed) a Tax Return pursuant to Section 3.2 shall have
the exclusive right, in its sole discretion, with respect to such Tax Return to
determine (i) the manner in which such Tax Return shall be prepared and filed,
including the elections, methods of accounting, positions, conventions and
principles of taxation to be used and the manner in which any Tax Item shall be
reported, (ii) whether any extensions may be requested, (iii) whether an amended
Tax Return shall be filed, (iv) whether any claims for refund shall be made,
(v) whether any refunds shall be paid by way of refund or credited against any
liability for the related Tax, and (vi) whether to retain outside firms to
prepare or review such Tax Return.

 

15



--------------------------------------------------------------------------------

Navient Separate Returns. With respect to any Navient Separate Return:

(i) Navient may not take (and shall cause the members of the Navient Group not
to take) any positions that it knows, or reasonably should know, would adversely
affect any member of the SLM BankCo Group, without the prior written consent of
SLM BankCo, except to the extent taking such position is consistent with the
past practice of the SLM group or is required by applicable Law; and

(ii) Navient and other members of the Navient Group must allocate Tax Items
between such Navient Separate Return and any related Joint Return in a manner
that is consistent with the reporting of such Tax Items on the related Joint
Return.

SLM BankCo Separate Returns. With respect to any SLM BankCo Separate Return, SLM
BankCo may not take (and shall cause the members of the SLM BankCo Group not to
take) any positions that it knows, or reasonably should know, would adversely
affect any member of the Navient Group, without the prior written consent of
Navient, except to the extent taking such position is consistent with the past
practice of the SLM group or is required by applicable Law.

Election to File Consolidated, Combined or Unitary Tax Returns. Navient and SLM
BankCo shall cooperate to determine whether to file (or cause to be filed) any
Tax Return on a consolidated, combined or unitary basis if such Tax Return would
include at least one member of each Group and the filing of such Tax Return on
such basis is elective under the relevant Tax Law.

Standard of Performance. Navient and SLM BankCo shall prepare Navient Joint
Returns and SLM BankCo Joint Returns, respectively, with the same general degree
of care as they use in preparing Separate Returns. Notwithstanding the preceding
sentence, neither Navient nor SLM BankCo shall be liable for any additional
Taxes for which the other is otherwise liable under Article II that result from
a redetermination in a Tax Contest, regardless of whether such Taxes arise as a
result of Navient’s or SLM BankCo’s failure to exercise such degree of care.

Reliance on Exchanged Information. If a member of the Navient Group supplies
information to a member of the SLM BankCo Group, or a member of the SLM BankCo
Group supplies information to a member of the Navient Group, in connection with
the preparation of a Tax Return and an officer of the requesting member intends
to sign a statement or other document under penalties of perjury in reliance
upon the accuracy of such information, then a duly authorized officer of the
member supplying such information shall certify (upon the request of such other
member), to such officer’s knowledge and belief, the accuracy and completeness
of the information so supplied.

Allocation of Tax Items. Navient and SLM BankCo shall cooperate to determine the
allocation of any applicable Tax Items and Tax attributes (e.g., NOLs, Tax
credits and earnings and profits) as of the Effective Time, in accordance with
applicable Tax Laws, among SLM BankCo, each other SLM BankCo Group member,
Navient, and each other Navient Group member. SLM BankCo and Navient hereby
agree that each such Tax Item shall be allocated in a manner consistent with
allocations under the Separate Return Method to the extent permitted under
applicable Law.

 

16



--------------------------------------------------------------------------------

Article IV

Tax Payments

Payment of Taxes to Tax Authority. SLM BankCo shall be responsible for remitting
to the proper Tax Authority the Tax shown on any Joint Return for which a member
of the SLM BankCo Group is the Return Signer or any SLM BankCo Separate Return
(including Taxes for which Navient is wholly or partially liable pursuant to
Article II) and any estimated Taxes required to be paid with respect thereto, to
the extent such amounts have not been remitted prior to the Spin-Off Date, and
Navient shall be responsible for remitting to the proper Tax Authority the Tax
shown on any Joint Return for which a member of the Navient Group is the Return
Signer or any Navient Separate Return (including Taxes for which SLM BankCo is
wholly or partially liable pursuant to Article II) and any estimated Taxes
required to be paid with respect thereto, to the extent such amounts have not
been remitted prior to the Spin-Off Date. For the avoidance of doubt, SLM BankCo
shall be responsible for remitting to the U.S. government U.S. federal estimated
income Taxes for the SLM consolidated group and the SLM BankCo consolidated
group, as applicable, for each quarter in 2014 (to the extent such amounts have
not been remitted prior to the Spin-Off Date).

Section 4.1 Indemnification Payments.

Tax Payments. In connection with any payment of, or any filing of a Consolidated
Return with respect to, any Consolidated Tax for any Tax Year (or portion
thereof) (a “Tax Event”) on a date on or after the Spin-Off Date (the
“Applicable Date”), the parties shall cooperate to determine the amount of the
Navient Tax Amount and SLM BankCo Tax Amount with respect to such Consolidated
Tax for such Tax Year (or portion thereof) as of the Applicable Date. If Navient
is responsible for remitting such Consolidated Tax to, or filing (or causing to
be filed) such Consolidated Return with, the applicable Tax Authority pursuant
to Article III or Section 4.1, as applicable, Navient shall notify SLM BankCo
prior to making such payment or filing, and (i) if the SLM BankCo Net Obligation
with respect to such Consolidated Tax for such Tax Year (or portion thereof) is
or will be positive as of the Applicable Date (not taking into account any
payment made pursuant to this sentence with respect to such Tax Event), SLM
BankCo shall remit to Navient the amount of such SLM BankCo Net Obligation, and
(ii) if the SLM BankCo Net Obligation with respect to such Consolidated Tax for
such Tax Year (or portion thereof) is or will be negative as of the Applicable
Date (not taking into account any payment made pursuant to this sentence with
respect to such Tax Event), Navient shall remit to SLM BankCo an amount equal to
the absolute value of such SLM BankCo Net Obligation, in each case by the date
that is the later of (x) three Business Days prior to the date that Navient
remits such Tax payment to such Tax Authority or files such Consolidated Return,
as applicable and (y) seven Business Days after the party entitled to payment
gives notice to the other party requesting such amount. If SLM BankCo is
responsible for remitting such Consolidated Tax to, or filing (or causing to be
filed) such Consolidated Return with, the applicable Tax Authority pursuant to
Article III or Section 4.1, as applicable, SLM BankCo shall notify Navient prior
to making such payment or filing, and (i) if the Navient Net Obligation with
respect to such Consolidated Tax for such Tax Year (or portion thereof) is or
will be positive as of the Applicable Date (not taking into account any payment
made pursuant to this sentence with respect to such Tax Event), Navient shall
remit to SLM BankCo the amount of such Navient Net Obligation, and (ii) if the
Navient Net

 

17



--------------------------------------------------------------------------------

Obligation is or will be negative as of the Applicable Date (not taking into
account any payment made pursuant to this sentence with respect to such Tax
Event), SLM BankCo shall remit to Navient an amount equal to the absolute value
of such Navient Tax Obligation, in each case by the date that is the later of
(x) three Business Days prior to the date that SLM BankCo remits such Tax
payment to such Tax Authority or files such Consolidated Return, as applicable
and (y) seven Business Days after the party entitled to payment gives notice to
the other party requesting such amount.

Credit for Prior Tax Payments. SLM BankCo shall be deemed to have paid any
amount related to Taxes as of the Effective Time to the extent the SLM BankCo
Group is treated as having paid such amount under the Separate Return Method
applied as of the Effective Time. Any such amount treated as paid by SLM BankCo
shall be treated as having been paid to either Navient or the applicable Tax
Authority, as applicable, for purposes of this Agreement. Navient shall be
deemed to have paid any applicable amount related to Taxes as of the Effective
Time to the extent that such amount was actually paid to the applicable Tax
Authority as of the Effective Time or (without duplication) treated as paid
under the Separate Return Method as of the Effective Time and the SLM BankCo
Group is not treated as having paid such amount under the Separate Return Method
applied as of the Effective Time. Any such amount treated as paid by Navient
shall be treated as having been paid to either SLM BankCo or the applicable Tax
Authority, as applicable, for purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

Initial Determinations and Subsequent Adjustments. The initial determination of
the amount of any payment that one party is required to make to another under
this Agreement shall be made on the basis of the Tax Return as filed or, if the
Tax to which the payment relates is not reported on a Tax Return, on the basis
of the amount of Tax initially paid to the Tax Authority. The amounts paid under
this Agreement will be redetermined, and additional payments relating to such
redetermination will be made, as appropriate, if as a result of an audit by a
Tax Authority or an amended Tax Return or for any other reason (w) additional
Taxes are subsequently paid or required to be paid, (x) a refund of such Taxes
is received, (y) the party using a Tax Benefit changes by reason of a Tax
Contest or the filing of an amended Tax Return, or (z) the amount or character
of any Tax Item is adjusted or redetermined by reason of a Tax Contest or the
filing of an amended Tax Return. Each payment required by the immediately
preceding sentence (i) as a result of a payment of additional Taxes will be due
thirty days after the date on which the additional Taxes were paid or, if later,
fifteen days after the party that made such payment of additional Taxes gives
notice to the other party requesting reimbursement, (ii) as a result of the
receipt of a refund will be due thirty days after the refund was received,
(iii) as a result of a change in use of a Tax Benefit (to which clauses (i) and
(ii) do not apply) by reason of a Tax Contest or the filing of an amended Tax
Return will be due thirty days after the date on which the final action
resulting in such change is taken by a Tax Authority or either party or any of
their Subsidiaries, or (iv) as a result of an adjustment or redetermination of
the amount or character of a Tax Item (to which clauses (i) and (ii) do not
apply) by reason of a Tax Contest or the filing of an amended Tax Return will be
due thirty days after the date on which the final action resulting in such
adjustment or redetermination is taken by a Tax Authority or either party or any
of their Subsidiaries. If a payment is made as a result of an audit by a Tax
Authority which does not conclude the matter, further adjusting payments will be
made, as appropriate, to reflect the outcome of subsequent administrative or
judicial proceedings.

Interest on Late Payments. Payments pursuant to this Agreement that are not made
by the date prescribed in this Agreement or, if no such date is prescribed,
within fifteen days after written demand for payment is made (the “Due Date”)
shall bear interest for the period from and including the date immediately
following the Due Date through and including the date of payment at a per annum
rate equal to the Prime Rate on the Due Date (or, if the Due Date is not a
Business Day, as of 11:00 a.m. New York, NY time on the first Business Day
following the Due Date) plus 2%, subject to any maximum amount permitted by
applicable Law. Such rate shall be redetermined at the beginning of each
calendar quarter following such Due Date. Such interest will be payable at the
same time as the payment to which it relates and shall be calculated on the
basis of a year of 365 days and the actual number of days for which due.

Payments by or to Other Group Members. When appropriate under the circumstances
to reflect the underlying liability for a Tax or entitlement to a Tax refund or
Tax Benefit, a payment which is required to be made by or to SLM BankCo or
Navient under this Agreement may be made by or to another member of the SLM
BankCo Group or the Navient Group, as appropriate, but nothing in this Section
4.5 shall relieve SLM BankCo or Navient of its obligations under this Agreement.

Procedural Matters. Any notice requesting payment delivered to the indemnifying
party in accordance with Section 9.5 shall show the amount due and owing
together with a schedule calculating in reasonable detail such amount (and shall
include any relevant Tax Return, pro forma Tax Return, statement, bill or
invoice related to such Taxes, costs, expenses or other amounts due and

 

19



--------------------------------------------------------------------------------

owing). Payments shall be deemed made when received. If the indemnifying party
fails to make a payment to the indemnified party within the time period set
forth in this Article IV, the indemnifying party shall pay to the indemnified
party, in addition to interest that accrues pursuant to Section 4.4, any costs
or expenses incurred by the indemnified party to secure such payment or to
satisfy the indemnifying party’s portion of the obligation giving rise to the
indemnification payment.

Tax Consequences of Payments; Tax Gross-Up. For all Tax purposes, to the extent
permitted by applicable Tax Law, the parties will treat any payment made
pursuant to this Agreement as a capital contribution made by SLM BankCo to
Navient or as a distribution made by Navient to SLM BankCo, as the case may be,
on the date recited above on which the parties entered into the Agreement. If
any Spin-Off Tax Payment (or portion thereof) directly or indirectly causes an
increase in Taxes for which the payee would otherwise be liable under Article
II, the payer of such Spin-Off Tax Payment shall be required to pay the payee
(either by means of direct payment or by means of offset against amounts
otherwise due under this Agreement from such payee to such payer) an additional
amount, such that the amount of any Taxes for which the payee is liable under
Article II that result from either such Spin-Off Tax Payment or from the payment
of such additional amount is equal to such additional amount. Except to the
extent described in the preceding sentence of this Section 4.7, under no
circumstances shall any payment (or portion thereof) made pursuant to this
Agreement be grossed up to take into account any additional Taxes that may be
owed by the payee (or any of the members of its Group) as a result of such
payment. In the event that a Tax Authority asserts that the treatment of a
payment pursuant to this Agreement should be other than as determined pursuant
to this Section 4.7, SLM BankCo or Navient, as appropriate, shall use its
reasonable best efforts to contest such assertion. Section 4.4(c) of the
Separation Agreement shall not apply to payments made pursuant to this
Agreement.

Article V

Assistance and Cooperation

Cooperation. In addition to the obligations enumerated in Section 3.1(c),
Section 3.1(e), Section 3.2(c) and Section 7.3, SLM BankCo and Navient will
cooperate (and will cause their respective Groups to cooperate) with each other
and with each other’s agents, including accounting firms and legal counsel, in
connection with Tax matters upon the reasonable request of the other party. Such
cooperation will include Navient or SLM BankCo, as the case may be,
(x) providing documents and information in its possession (or in the possession
of another member of its Group) as reasonably requested, and (y) making
available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of either Group)
responsible for preparing, maintaining, and interpreting information and
documents relevant to Taxes and personnel reasonably required as witnesses or
for purposes of providing information or documents in connection with any
administrative or judicial proceedings relating to Taxes.

Supplemental Rulings and Supplemental Tax Opinions. Each of the parties agrees
that, at the reasonable request of the other party (the “Requesting Party”),
such party shall (and shall cause each member of its Group to) (i) cooperate and
use reasonable efforts to seek to obtain, as expeditiously as reasonably
practicable, a Supplemental Ruling from the IRS or (ii) cooperate

 

20



--------------------------------------------------------------------------------

and use reasonable efforts to assist the Requesting Party in obtaining, as
expeditiously as reasonably practicable, a Supplemental Tax Opinion from Tax
Counsel. Within thirty days after receiving an invoice from the other party
therefor, the Requesting Party shall reimburse such other party for all
reasonable out-of-pocket costs and expenses incurred by such other party and the
members of such other party’s Group in connection with obtaining or requesting a
Supplemental Ruling or in connection with assisting the Requesting Party in
obtaining a Supplemental Tax Opinion. Notwithstanding the foregoing, a party
shall not be required to file any Supplemental IRS Submission at the request of
the Requesting Party unless the Requesting Party represents to such other party
that (x) the Requesting Party has reviewed the Supplemental IRS Submission and
(y) all information and representations, if any, relating to any member of the
Requesting Party’s Group contained in the Supplemental IRS Submissions are true,
correct and complete in all material respects.

Article VI

Tax Records

Retention of Tax Records. Each of SLM BankCo and Navient shall preserve, and
shall cause the members of their respective Groups to preserve, all Tax Records
that are in their possession and that could reasonably be expected to affect the
liability of any member of the other Group for Taxes, for as long as the
contents thereof may become material in the administration of any matter under
applicable Tax Law, but in any event until the later of (x) the expiration of
any applicable statutes of limitation, as extended, and (y) seven years after
the Spin-Off Date.

Access to Tax Records. Navient shall make available, and cause the members of
the Navient Group to make available, to SLM BankCo for inspection and copying
(x) all Tax Records in their possession at the time of any written request
therefor that relate to Tax Years (or portions thereof) that end on or before
the Spin-Off Date, and (y) the portion of any Tax Record in their possession at
the time of any written request therefor that relates to Tax Years (or portions
thereof) that end after the Spin-Off Date and that is reasonably necessary to
have for the preparation of a Joint Return or an SLM BankCo Separate Return or
in connection with a Tax Contest relating to such return. SLM BankCo shall make
available, and cause the members of the SLM BankCo Group to make available, to
Navient for inspection and copying (x) all Tax Records in their possession at
the time of any written request therefor that relate to Tax Years (or portions
thereof) that end on or before the Spin-Off Date, and (y) the portion of any Tax
Record in their possession at the time of any written request therefor that
relates to Tax Years (or portions thereof) that end after the Spin-Off Date and
that is reasonably necessary to have for the preparation of a Joint Return or a
Navient Separate Return or in connection with a Tax Contest relating to such
return.

Confidentiality. The provisions of Sections 6.9 and 6.10 of the Separation
Agreement shall apply with respect to any Information provided pursuant to this
Agreement; provided that either party may disclose, or may permit disclosure of,
Information to the extent necessary in connection with the filing of Tax Returns
or any administrative or judicial proceedings relating to Taxes.

 

21



--------------------------------------------------------------------------------

Article VII

Tax Contests

Notices. Each party shall provide prompt notice to the other party of any
pending or threatened Tax audit, assessment or proceeding or other Tax Contest
of which it becomes aware relating to (i) Taxes for which it is or may be
indemnified by the other party hereunder, (ii) the qualification of the
Reorganization as a tax-free transaction described under Section 368(a)(1)(F) of
the Code, (iii) the qualification of the Internal Contribution and the Internal
Spin-Off as tax-free transactions described under Sections 368(a)(1)(D) and 355
of the Code, or (iv) the qualification of the External Contribution and the
External Spin-Off as tax-free transactions described under Sections 368(a)(1)(D)
and 355 of the Code. Such notice shall contain factual information (to the
extent known) describing any asserted Tax liability in reasonable detail and
shall be accompanied by copies of any notice and other documents (or applicable
portions thereof) received from any Tax Authority in respect of any such
matters. If (i) an indemnified party has knowledge of an asserted Tax liability
with respect to a matter for which it is to be indemnified hereunder, (ii) such
party fails to give the indemnifying party prompt notice of such asserted Tax
liability, and (iii) the indemnifying party has the right, pursuant to Section
7.2(a), to control the Tax Contest relating to such Tax liability, then (x) if
the indemnifying party is precluded from contesting the asserted Tax liability
as a result of such failure to give prompt notice, the indemnifying party shall
have no obligation to indemnify the indemnified party for any Taxes arising out
of such asserted Tax liability, and (y) if the indemnifying party is not
precluded from contesting the asserted Tax liability, but such failure to give
prompt notice results in a monetary detriment to the indemnifying party, then
any amount which the indemnifying party is otherwise required to pay the
indemnified party pursuant to this Agreement shall be reduced by the amount of
such detriment.

Section 7.1 Control of Tax Contests.

General Rule. Except as provided in Section 7.2(b), (i) SLM BankCo shall have
full responsibility, control and discretion in handling, settling or contesting
any Tax Contest involving a Tax reported on a Joint Return (or which a Tax
Authority asserts should have been reported on a Joint Return), and (ii) each
party (or the appropriate member of its Group) shall have full responsibility,
control and discretion in handling, settling or contesting any Tax Contest
involving a Tax reported on a Separate Return of such party (or which a Tax
Authority asserts should have been reported on a Separate Return).

(a) Participation and Settlement Rights.

(i) With respect to a Tax Contest which involves a Tax liability for which the
Non-Controlling Party may be liable, or a Tax Benefit to which the
Non-Controlling Party may be entitled, in whole or in part under this Agreement
(in any case, a “Non-Preparer Item,” which, to the extent Navient is the
Non-Controlling Party, shall be deemed to include any Spin-Off Taxes and
Spin-Off Tax Items and any issues related to the tax-free treatment of the
Reorganization, Internal Contribution, External Contribution, Internal Spin-Off
or External Spin-Off), subject to Section 7.2(b)(ii), (1) the Non-Controlling
Party shall be entitled to participate, at its own cost and expense, in such Tax
Contest to the extent it relates to a Non-Preparer Item, (2)

 

22



--------------------------------------------------------------------------------

the Controlling Party shall keep the Non-Controlling Party reasonably informed
and consult seriously and in good faith with the Non-Controlling Party and its
Tax advisors with respect to any issue in such Tax Contest relating to a
Non-Preparer Item, (3) the Controlling Party shall provide the Non-Controlling
Party with copies of all correspondence, notices, and other written materials
received from any Tax Authority and shall otherwise keep the Non-Controlling
Party and its Tax advisors advised of significant developments in the Tax
Contest and of significant communications involving representatives of the Tax
Authority, to the extent (in any case) related to a Non-Preparer Item, (4) the
Non-Controlling Party may request that the Controlling Party take a position
related to a Non-Preparer Item in respect of such Tax Contest, and the
Controlling Party shall do so provided that (A) there exists substantial
authority for such position (within the meaning of the accuracy-related penalty
provisions of Section 6662 of the Code) and (B) the adoption of such position
could not reasonably be expected to increase the Taxes or reduce the Tax
Benefits allocated to the Controlling Party pursuant to Article II of this
Agreement (unless the Non-Controlling Party agrees to indemnify and hold
harmless the Controlling Party from such increase in Taxes or reduction in Tax
Benefits), (5) the Controlling Party shall provide the Non-Controlling Party
with a copy of any written submission to be sent to a Tax Authority to the
extent related to a Non-Preparer Item prior to the submission thereof and shall
give serious and good faith consideration to any comments or suggested revisions
that the Non-Controlling Party or its Tax advisors may have with respect
thereto, and (6) there will be no settlement, resolution (within the control of
the Controlling Party or any member of the Controlling Party’s Group), or
closing or other agreement with respect to any issue related to a Non-Preparer
Item without the consent of the Non-Controlling Party, which consent shall not
be unreasonably withheld or delayed.

(ii) Notwithstanding anything to the contrary in this Agreement, if Navient and
SLM BankCo cannot agree as to how to proceed (e.g., whether to propose or accept
a settlement offer, file a protest or petition, etc.) with respect to a Tax Item
or issue in a Tax Contest involving Consolidated Taxes after consulting with
each other on such matter in good faith, the party with the most Taxes at risk
with respect to such Tax Item or issue in such Tax Contest shall be entitled to
decide how to proceed with respect to such Tax Item or issue, and the other
party shall comply and reasonably cooperate with such decision (including by
signing a power of attorney with respect to such issue, to the extent
necessary). For purposes of this Section 7.2(b)(ii), the party with the most
Taxes at risk with respect to a Tax Item or issue shall be the party whose
liability for Taxes under this Agreement would increase the most (in terms of
absolute dollar amount) if the position of the applicable Governmental Entity
with respect to such Tax Item or issue were upheld in full (treating a loss of
any claimed refund as an increase in Tax liability).

Cooperation. The Non-Controlling Party shall promptly provide the Controlling
Party with all documents and information in its possession (or in the possession
of its Group) which the Controlling Party reasonably needs to handle, settle or
contest the Tax Contest (including copies of all correspondence, notices, and
other written materials with respect to such Tax Contest sent by a Tax Authority
to the Non-Controlling Party (or a member of its Group) but not to any member of
the Controlling Party’s Group). Subject to Section 7.2(b), at the reasonable
request of the Controlling Party, the Non-Controlling Party shall take any
action (e.g., executing a power of attorney) that is reasonably necessary in
order for the Controlling Party to handle, settle or contest the Tax Contest.
The Controlling Party shall reimburse the Non-Controlling Party for

 

23



--------------------------------------------------------------------------------

any reasonable out-of-pocket costs and expenses incurred in complying with the
first two sentences of this Section 7.3. The Controlling Party shall have no
obligation to indemnify the Non-Controlling Party for any additional Taxes
resulting from the Tax Contest if such Non-Controlling Party fails to reasonably
cooperate in accordance with the first two sentences of Section 7.3.

Article VIII

Restriction on Certain Actions of SLM BankCo and Navient

General Restrictions. Navient and SLM BankCo shall not (and shall cause the
members of their respective Groups to not) take any action or fail to take any
action if such action or failure to take action, as the case may be, would
(i) be inconsistent with the Reorganization qualifying, or preclude the
Reorganization from qualifying, as a tax-free transaction described under
Section 368(a)(1)(F) of the Code, (ii) be inconsistent with the Internal
Contribution and Internal Spin-Off qualifying, or preclude the Internal
Contribution and Internal Spin-Off from qualifying, as tax-free transactions
described under Sections 368(a)(1)(D) and 355 of the Code, (iii) be inconsistent
with the External Contribution and External Spin-Off qualifying, or preclude the
External Contribution and External Spin-Off from qualifying, as tax-free
transactions (except with respect to cash received in lieu of fractional shares)
described under Sections 368(a)(1)(D) and 355 of the Code, or (iv) be reasonably
likely to be inconsistent with, or cause any Person to be in breach of, any
representation, covenant or material statement made in the Tax Materials.

Certain Navient Actions Following the Effective Time. Without limiting the other
provisions of this Article VIII, during the two-year period following the
Effective Time, Navient shall not take (and shall cause the members of the
Navient Group to not take), and shall not negotiate or enter into (and shall
cause the members of the Navient Group to not negotiate or enter into) a binding
agreement to take, any of the following actions: (i) liquidate, sell all or
substantially all of its assets or sell or transfer fifty percent (50%) or more
of (1) the assets that constitute the Education Loan Management Business as of
the Effective Time to any Person other than Navient or an entity which is and
will be wholly-owned, directly or indirectly, by Navient or (2) the assets that
constitute the Internal Distributing Business as of the Effective Time to any
Person other than Internal Distributing or an entity which is and will be
wholly-owned, directly or indirectly, by Internal Distributing, (ii) issue stock
of Navient or any Navient Affiliate (or any instrument that is convertible or
exchangeable into any such stock), other than an issuance to which Treasury
Regulations Section 1.355-7(d)(8) or (9) applies, equal to or exceeding
twenty-five percent (25%) (by vote or value) of the stock of Navient or of such
Navient Affiliate that was issued and outstanding immediately following the
Effective Time, (iii) facilitate or otherwise participate in any acquisition (or
deemed acquisition) or other transfer of stock of Navient or Internal
Distributing that would result in (1) any shareholder owning (or being deemed to
own after applying the rules of Sections 355(e)(4)(C) and 355(e)(3)(B) of the
Code) forty percent (40%) or more (by vote or value) of the outstanding stock of
Navient or (2) any shareholder other than Navient owning (or being deemed to own
after applying the rules of Sections 355(e)(4)(C) and 355(e)(3)(B) of the Code)
forty percent (40%) or more (by vote or value) of the outstanding stock of
Internal Distributing, (iv) redeem or otherwise repurchase any stock of Navient
other than pursuant to open market stock repurchase programs meeting the
requirements of Section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696, or
(v) terminate the active conduct by the

 

24



--------------------------------------------------------------------------------

Navient Group of the Education Loan Management Business or the Internal
Distributing Business, in each case, without first obtaining and delivering to
SLM BankCo at Navient’s own expense a Supplemental Tax Opinion or Permitted
Supplemental Ruling reasonably satisfactory to SLM BankCo with respect to such
action.

Certain SLM BankCo Actions Following the Effective Time. Without limiting the
other provisions of this Article VIII, during the two-year period following the
Effective Time, SLM BankCo shall not take (and shall cause the members of the
SLM BankCo Group to not take), and shall not negotiate or enter into (and shall
cause the members of the SLM BankCo Group to not negotiate or enter into) a
binding agreement to take, any of the following actions: (i) liquidate, sell all
or substantially all of its assets or sell or transfer fifty percent (50%) or
more of (1) the assets that constitute the Consumer Banking Business as of the
Effective Time to any Person other than SLM BankCo or an entity which is and
will be wholly-owned, directly or indirectly, by SLM BankCo or (2) the assets
that constitute the Internal Controlled Business as of the Effective Time to any
Person other than Internal Controlled or an entity which is and will be
wholly-owned, directly or indirectly, by Internal Controlled, (ii) issue stock
of SLM BankCo or any SLM BankCo Affiliate (or any instrument that is convertible
or exchangeable into any such stock), other than an issuance to which Treasury
Regulations Section 1.355-7(d)(8) or (9) applies, equal to or exceeding
twenty-five percent (25%) (by vote or value) of the stock of SLM BankCo or of
such SLM BankCo Affiliate that was issued and outstanding immediately following
the Effective Time, (iii) facilitate or otherwise participate in any acquisition
(or deemed acquisition) or other transfer of stock of SLM BankCo or Internal
Controlled that would result in (1) any shareholder owning (or being deemed to
own after applying the rules of Sections 355(e)(4)(C) and 355(e)(3)(B) of the
Code) forty percent (40%) or more (by vote or value) of the outstanding stock of
SLM BankCo or (2) any shareholder other than SLM BankCo owning (or being deemed
to own after applying the rules of Sections 355(e)(4)(C) and 355(e)(3)(B) of the
Code) forty percent (40%) or more (by vote or value) of the outstanding stock of
Internal Controlled, (iv) redeem or otherwise repurchase any stock of SLM BankCo
other than pursuant to open market stock repurchase programs meeting the
requirements of Section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696, or
(v) terminate the active conduct by the SLM BankCo Group of the Consumer Banking
Business or the Internal Controlled Business, in each case, without first
obtaining and delivering to Navient at SLM BankCo’s own expense a Supplemental
Tax Opinion or Permitted Supplemental Ruling reasonably satisfactory to Navient
with respect to such action.

Article IX

General Provisions

Section 9.1 Counterparts; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

(b) SLM BankCo represents on behalf of itself, and Navient represents on behalf
of itself, as follows:

(i) it has the requisite corporate or other power and authority and has taken
all corporate or other action necessary in order to execute, deliver and perform
this Agreement to which it is a party and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

 

25



--------------------------------------------------------------------------------

(c) Each party acknowledges that it and the other party may execute this
Agreement by facsimile, stamp or mechanical signature. Each party expressly
adopts and confirms each such facsimile, stamp or mechanical signature made in
its respective name as if it were a manual signature, agrees that it will not
assert that any such signature is not adequate to bind such party to the same
extent as if it were signed manually and agrees that at the reasonable request
of the other party at any time it will as promptly as reasonably practicable
cause this Agreement to be manually executed (any such execution to be as of the
date of the initial date thereof).

(d) Notwithstanding any provision of this Agreement, neither SLM BankCo nor
Navient shall be required to take or omit to take any act that would violate its
fiduciary duties to any minority shareholders of any non-wholly owned Subsidiary
of SLM BankCo or Navient, as the case may be (it being understood that
directors’ qualifying shares or similar interests will be disregarded for
purposes of determining whether a Subsidiary is wholly owned).

Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
be governed by and construed and interpreted in accordance with the Laws of the
State of Delaware irrespective of the choice of laws principles of the State of
Delaware including all matters of validity, construction, effect,
enforceability, performance and remedies.

Assignability. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns;
provided, however, that no party hereto may assign its respective rights or
delegate its respective obligations under this Agreement, directly or indirectly
(including by sale of assets or stock or by means of a merger or consolidation)
without the express prior written consent of the other party hereto.
Notwithstanding the foregoing, no such consent shall be required for the
assignment of a party’s rights and obligations under this Agreement in whole in
connection with a Change of Control of a party so long as the resulting,
surviving or transferee Person assumes all the obligations of the relevant party
thereto by operation of Law or pursuant to an agreement in form and substance
reasonably satisfactory to the other party. Nothing in this Section 9.3 is
intended to, or shall be construed to, prohibit either party or any of its
Subsidiaries from being party to or undertaking a Change of Control.

Third-Party Beneficiaries. Except for the indemnification rights under this
Agreement of any members of the SLM BankCo Group or the Navient Group in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the parties hereto and are not intended to confer upon any
Person except the parties hereto any rights or remedies hereunder,

 

26



--------------------------------------------------------------------------------

and (b) there are no third party beneficiaries of this Agreement and this
Agreement shall not provide any third Person with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

Notices. The provisions of Section 10.5 of the Separation Agreement shall apply
to all notices, requests, claims, demands or other communications under this
Agreement.

Severability. If any provision of this Agreement or the application thereof to
any Person or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable provision to
effect the original intent of the parties.

Section 9.2 Force Majeure. No party shall be deemed in default of this Agreement
to the extent that any delay or failure in the performance of its obligations
under this Agreement results from any Force Majeure. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay.

Section 9.3 Expenses. Except as otherwise expressly set forth in this Agreement,
each Group shall bear its own expenses incurred after the Effective Time in
connection with the preparation of Tax Returns and other matters related to
Taxes under the provisions of this Agreement for which it is liable.

Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 9.4 Termination.

(a) This Agreement may be terminated by the Sallie Mae Board at any time, in its
sole and absolute discretion, prior to the Separation Effective Time. After the
Separation Effective Time, this Agreement may not be terminated except by an
agreement in writing signed by each of the parties.

(b) In the event of any termination of this Agreement prior to the Separation
Effective Time, no party (or any of its directors or officers) shall have any
liability or further obligation to any other party.

Waivers of Default. Waiver by any party of any default by the other party of any
provision of this Agreement shall not be deemed a waiver by the waiving party of
any subsequent or other default, nor shall it prejudice the rights of the other
party. No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

27



--------------------------------------------------------------------------------

Amendments. No provisions of this Agreement shall be deemed waived, amended,
supplemented or modified by any party, unless such waiver, amendment, supplement
or modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such waiver, amendment, supplement or
modification.

Interpretation. In this Agreement, (a) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires; (b) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement; (c) Article and Section references are
to the Articles and Sections to this Agreement unless otherwise specified;
(d) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,”; (e) the word “or” shall not be
exclusive; (f) unless expressly stated to the contrary in this Agreement, all
references to “the date hereof,” “the date of this Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to April 29,
2014, regardless of any amendment or restatement hereof; and (g) references to
any agreement, instrument or other document shall mean such agreement,
instrument or other document as amended, supplemented or modified from time to
time to the extent permitted by the provisions thereof and not prohibited by
this Agreement.

Limitation of Liability. Except as expressly set out in this Agreement, neither
Navient or its Affiliates, on the one hand, nor SLM BankCo or its Affiliates, on
the other hand, shall be liable under this Agreement to the other for any
special, indirect, punitive, exemplary, remote, speculative or similar damages
in excess of compensatory damages of the other arising in connection with the
transactions contemplated hereby (other than any such liability included in the
definition of Taxes or with respect to a Third Party Claim).

Performance. SLM BankCo will cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth in this
Agreement to be performed by any member of the SLM BankCo Group. Navient will
cause to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth in this Agreement to be performed by any
member of the Navient Group. Each party (including its permitted successors and
assigns) further agrees that it will (a) give timely notice of the terms,
conditions and continuing obligations contained in this Agreement to all of the
other members of its Group and (b) cause all of the other members of its Group
not to take any action or fail to take any such action inconsistent with such
party’s obligations under this Agreement or the transactions contemplated
hereby.

Predecessors or Successors. Any reference to SLM BankCo, Navient, a Person, or a
Subsidiary in this Agreement shall include any predecessors or successors (e.g.,
by merger or other reorganization, liquidation, conversion, or election under
Treasury Regulations Section 301.7701-3) of SLM BankCo, Navient, such Person, or
such Subsidiary, respectively.

Effective Time. This Agreement shall become effective on the date recited above
on which the parties entered into this Agreement.

 

28



--------------------------------------------------------------------------------

Change in Law. Any reference to a provision of the Code or any other Tax Law
shall include a reference to any applicable successor provision or Law.

Disputes. Except as otherwise provided under this Agreement (e.g., under
Section 7.2(b)(ii)), the procedures for resolving Disputes set forth in Article
VII of the Separation Agreement shall apply to all Disputes (whether sounding in
contract, tort or otherwise) arising out of or related to this Agreement or the
transactions contemplated hereby between or among any members of the Navient
Group and the SLM BankCo Group.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

NAVIENT CORPORATION

  By:  

/s/ John F. Remondi

  Name:   John F. Remondi   Title:   Chief Executive Officer NEW BLC CORPORATION
  By:  

/s/ Raymond Quinlan

  Name:   Raymond Quinlan   Title:   Chief Executive Officer

 

30